      CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA



 NICHOLAS XANTHOPOULOS,


                          and


 T. KEITH FOGG

                                Plaintiffs,


                          V.


 INTERNAL REVENUE SERVICE,

                                Defendant.



                                          COMPLAINT

       Plaintiffs Attorney Nicholas Xanthopoulos ("Attorney Xanthopoulos") and Harvard Law

Professor T. Keith Fogg ("Professor Fogg") (collectively, "Plaintiffs") complain the Defendant

Internal Revenue Service ("IRS") violated the Freedom of Information Act ("FOIA") by

improperly withholding requested agency records as follows:

       1.      This case arises out of Plaintiffs' jointly filed FOIA request for, inter alia,

redacted portions of § 21.1.3.3 of the IRS Internal Revenue Manual (-IRM"), which explains the

policies, procedures and guidelines for authenticating the identity of third-party representatives.

       2.      The redacted portions of IRM § 21.1.3.3 and other related records sought by

Plaintiffs' request are of significant public importance to tax practitioners and taxpayers alike.

                                               1
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 2 of 10



       3.      Effective since January 2018, the updates to IRM § 21.1.3.3 require IRS agents to

request personal information such as social security numbers, dates of birth, and filing status to

verify the identity of third-party representatives who contact the IRS on behalf of taxpayers.

       4.      The redacted portions of IRM § 21.1.3.3 apparently detail how the IRS instructs

its employees to implement these new requirements, including the protection, storage and

dissemination of personal information taken from third-party representatives, such as social

security numbers.

       5.      The IRM sets forth only general guidelines and procedures that instruct IRS

employees on the proper methods for addressing a variety of situations.

       6.      That the IRM may contain investigative techniques and procedures fails to place

the IRM within the scope of Exemption (b)(7)(E).

       7.      Accordingly, the IRS improperly withheld the requested information under FOIA

Exemption (b)(7)(E).

       8.      Contrary to the IRS position, the disclosure and dissemination of the policies,

procedures and guidelines requested by Plaintiffs neither "risk circumvention of the law" nor

"disclose techniques and procedures for law enforcement investigations or prosecutions."

       9.      The IRS withheld information to which the Plaintiffs are entitled through its

erroneous reliance on FOIA Exemption (b)(7)(E).

                                             PARTIES

       10.     Plaintiff Attorney Xanthopoulos is a Minnesota resident and therefore resides

within the geographical boundaries of the U.S. District Court for the District of Minnesota.

       11.     Attorney Xanthopoulos is an experienced tax attorney, who routinely contacts the

IRS as a third-party representative on behalf of clients.

                                               2
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 3 of 10



          17.   Attorney Xanthopoulos has published articles concerning the practice of federal

tax law and contributed to various blogs for tax practitioners.

          13.   Joint FOIA requester Plaintiff Professor Fogg is a Clinical Law Professor at

Harvard Law School where he founded the Federal Tax Clinic in 2015.

          14.   Professor Fogg began his academic career after serving more than thirty (30)

years at the IRS Office of Chief Counsel.

          15.   Professor Fogg has published extensively on tax procedure, including more than

forty articles on the topic; edited multiple editions of the ABA Tax Section publication,

"Effectively Representing Your Client Before the IRS.% and co-founded the legal blog and news

source Procedurally Taxing, which reports developments in federal tax controversy practice.

          16.   Defendant IRS is an executive agency of the U.S. Government under FOIA. 5

U.S.C. §§ 551(1) & 552(f)(1).

                                 JURISDICTION AND VENUE

          17.   Under FOIA, Congress granted this Court federal subject-matter jurisdiction. 5

U.S.C. § 552(a)(4)(B); 28 U.S.C. § 1331.

          18.   This Complaint arises under the laws of the United States, as it seeks to compel

the IRS to produce an improperly withheld federal "agency record" under FOIA.

          19.   Congress authorized FOIA requesters to sue executive agencies of the U.S.

government to compel them to produce improperly withheld "agency records." 5 U.S.C. § 552(a)

(4)(B).

          20.   Attorney Xanthopoulos resides in the District of Minnesota. 5 U.S.C. § 552(a)(4)

(B). The IRS also mailed its denial of Plaintiffs' joint request to Attorney Xanthopoulos in the

District of Minnesota. 28 U. S .0 . § 1391(b).

                                                 3
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 4 of 10



                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

         21.    On June 19, 2019, Plaintiffs filed a joint FOIA request with the IRS. Ex. A.

         77.    On July 23, 2019, IRS acknowledged Plaintiffs' joint FOIA request F19176-0082.

Ex. B.

         23.   On August 29, 2019, IRS partially denied FOIA request F19176-0082. Ex. C.

         24.   On October 1, 2019, Plaintiffs jointly appealed administratively the partial denial

of their FOIA request F19176-0082. Ex. D.

         25.   That administrative appeal was timely.

         26.   On October 25, 2019, the IRS denied Plaintiffs' joint administrative appeal. Ex. E.

                                             FACTS

                IRS IRM sC 21.1.3.3 -- Third Party (P0A/TIA/F706) Authentication

         27.   The IRM delineates the internal operating procedures of the IRS, including

procedures governing interactions between IRS officials, taxpayers, and taxpayers'

representatives.

         28.   IRM § 21.1.3.3 sets forth the agency's policies and procedures for authenticating

any "third party (anyone other than the taxpayer) who indicates he/she has a third-party

authorization on file[.]"

         29.   On January 3,2018, updates to IRM § 21.1.3.3 became effective.

         30.   "[B]efore providing any tax account information" to individuals claiming to have

taxpayer authorization, IRS officials must "complete the appropriate research" by, inter alia,

reviewing the Centralized Authorization File ("CAF"). See Form 2848, Power of Attorney and

Declaration of Representative; Form 8821, Tax Information Authorization.



                                              4
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 5 of 10



        31.       Paragraph (2) of IRM § 21.1.3.3 specifies the identifying information required

"[to] research the CAF" and "[t]o verify that the caller is an authorized third party of the

taxpayer."

       32.        Accordingly, IRS officials are instructed to obtain the following information to

verify the identity of the taxpayer representative:

              •   Taxpayer's Name

              •   Taxpayer's TIN

              •   Third Party's Name

              •   Third Party's Number (also known as: Rep#. CAF#) see (11) below for exception

              •   Tax Period(s) in Question

              •   TWA   Form(s) in Question

IRM § 21.1.3.3(2).

       33.        Before the update, IRS procedures and policies instructed agents to ask the third-

party representative (i) for the taxpayer's name and taxpayer identification number (TIN), for the

tax period and forms in question; (ii) for the third-party representative's name and CAF number;

and (iii) the the tax form(s) and period(s) in question

       34.        Paragraph (3) of IRM § 21.1.3.3 indicates that IRS agents will request "some

personal information, in addition to the CAF number, from tax professionals" in order to

"combat identity theft[.]"

       35.        "The purpose is to confirm the identification of the person calling prior to

releasing sensitive information," Paragraph (3) of IRM § 21.1.3.3 further provides. "The intent

is to enhance protections for tax professionals and their clients."


                                                 5
      CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 6 of 10



        36.       Now, as a way of implementing these new updates to the IRS Manual, agents

additionally require third party representatives to state their own social security number and date

of birth to verify their identity.

        37.       The IRS routinely records phone calls between IRS agents, taxpayers, and third

party representatives, and those recordings are accessible through FOIA. IRM § 11.3.13.9.37.

        38.       The version of the IRS Manual, which is available online, redacts nearly the

remainder of paragraph (3), the entirety of paragraphs (4) and (6), virtually all of paragraph (5),

and portions of paragraph (8). See IRM § 21.1.3.3 (3)-(6), (8).

        39.       These paragraphs apparently concern, inter alia, the manner in which IRS agents

shall request, use, protect and store the personal information of a taxpayer's third-party

representative.

                                       Plaintiffs' FOIA Request

        40.       To more fully understand how the IRS is implementing the new changes to the

IRM concerning authentication of third-party representatives, Attorney Xanthopoulos and

Professor Fogg filed a FOIA request with the IRS on June 19, 2019. Ex. A.

        41.       Their joint request sought the following information:

                  An unredacted version of IRM § 21.1.3.3;

                  All final, written or recorded materials provided to IRS employees to ensure they

        do not request a third-party caller's return information while the taxpayer is listening;

                  All final, written or recorded materials provided to IRS employees to ensure they

        do not add any notes about a third-party caller's return information to a taxpayer's file;

                  All final, written or recorded materials provided to IRS employees to ensure that,

        in responding to a taxpayer's disclosure request, they: (a) listen to all responsive audio

                                                 6
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 7 of 10



        recordings in their entirety and redact every portion that includes the third-party caller's

       return information; and (b) redact from all responsive documents all references to the

       third-party caller's return information;

               All other final, written or recorded materials provided to IRS employees to ensure

       that a third-party caller's return information remains separate from the file of the taxpayer

       they are calling about: and

               All final, written or recorded materials provided to IRS employees to ensure they

       use only a third-party caller's return information to make centralized authorization file

       ("CAF") inquiries through Integrated Data Retrieval System command codes CFINK,

       RPINK, KAFFQ and KAFTQ. Ex. A.

       42.     On August 29, 2019, the Privacy, Governmental Liaison and Disclosure Office

("PGLD") of the IRS partially denied the request. See Ex. C.

       43.     In the partial denial, the PGLD informed Plaintiffs that IRM § 21.1.3.3 "is

available to the public at irs.gov." However, the PGLD explained that certain text from IRM §

21.1.3.3 has been redacted and categorized as "Official Use Only which indicates information

has been deleted and is withheld under FOIA exemption (b)(7)(E)." See Ex. C.

       44.     According to the PGLD's Partial Denial Letter, FOIA exemption (b)(7)(E)

justifies the redactions in IRM § 21.1.3.3 because the pertinent text "[is] compiled for law

enforcement purposes" and the production of which "would reveal" either (1) "[t]echniques and

procedures for law enforcement investigations or prosecutions" or (2) "[g]uidelines for law

enforcement investigations or prosecutions, if release could reasonably be expected to risk

circumvention of the law." See Ex. C (emphasis added).



                                                  7
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 8 of 10



        45.    The PGLD applied the same rationale to the second, third, fifth and sixth items in

Plaintiffs' Request. See Ex. C.

       46.     For item four, the PGLD's Partial Denial letter specifies that IRM § 11.3.13 is

available to the public at: irs.gov." See Ex. C.

       47.     The IRM — including IRM § 21.1.3.3 — sets forth general guidelines, policies, and

procedures that IRS employees must follow in executing their job functions. See Ex. C.

       48.     On October 25, 2019, in a letter directed to Attorney Xanthopoulos (IRS Appeal

Denial Letter), the IRS denied Plaintiffs' Joint Administrative Appeal. See Ex. E.

       49.     IRS Appeals Team Manager, P. Perez (Perez), explained that the IRS Appeals

Team had reviewed the original FOIA Request, the PGLD Partial Denial, and Plaintiffs' Joint

Administrative Appeal. See Ex. E.

       50.     After such review, the IRS Appeals Team "determined that the [original] response

was appropriate" and affirmed the PGLD's Partial Denial. See Ex. E.

       51.     The reasoning of the IRS Appeals Team mirrors the explanation offered in the

PGLD Partial Denial Letter.

       52.     The IRS Appeals Team relied on FOIA Exemption (b)(7)(E) to justify the

withholding of the information sought by Plaintiffs' Request for two reasons: (1) "Where is little

doubt" the IRS enforces the internal revenue laws; and (2) "[t]he enforcement of the internal

revenue laws through the collection of taxes involves a law enforcement proceeding." Id.

       53.     The remaining language of the IRS Appeal Denial Letter repeats the statutory

language contained in FOIA Exemption (b)(7)(E), 5 U.S.C. § 552(b)(7)(E).

                                            COUNT I

 VIOLATION OF FREEDOM OF INFORMATION ACT (FOIA), 5 U.S.C. § 552(a)(4)(B)
            Improper Withholding under Exemption FOIA (b)(7)(E)
                                   8
     CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 9 of 10




       54.     Plaintiffs incorporate all preceding paragraphs as if set forth at length here.

       55.     The IRS is an agency within the meaning of the FOIA.

       56.     The IRS possesses or has in its custody the redacted portions of IRM § 21.1.3.3

and the other related information sought by Plaintiffs' FOIA Request.

       57.     The IRS improperly withheld from Plaintiffs the redacted portions of the IRM §

21.1.3.3 and the other related information sought by Plaintiffs' FOIA Request.

       58.     The IRS was required to release all records in its possession responsive to

Plaintiffs' Request at the time of that request, unless the IRS provided a valid, lawful reason for

withholding materials under which it claims an exemption.

       59.     Neither FOIA Exemption (b)(7)(E) nor any other exemption allows the IRS to

withhold or redact the documents and information sought by Plaintiffs' request.

       60.     The IRS has not communicated to Plaintiffs in its correspondence any valid

exemptions that justify withholding the redacted portions of IRM § 21.1.3.3.

       61.     The IRS's failure to produce responsive documents violates FOIA.

       62.     Plaintiffs have either actually or constructively exhausted their administrative

remedies with the IRS.

       63.     Accordingly, Plaintiffs are entitled to seek judicial review of the IRS denial under

5 U.S.C. § 552(a)(4)(B).

       64.     Plaintiffs are entitled to an order compelling the IRS to produce the records

sought by the request, including disclosure of the redacted portions of IRM § 21.1.3.3.

                                   REQUEST FOR RELIEF

       Plaintiffs respectfully request the following relief from this Court against the IRS:


                                               9
    CASE 0:19-cv-03006-SRN-ECW Document 1 Filed 11/29/19 Page 10 of 10



        (1)    A declaration and injunction against the IRS's continued withholding of the

redacted portions of IRM § 21.1.3.3 and other records requested by Plaintiffs' FOIA;

        (2)    An order requiring IRS to promptly produce to Plaintiffs a copy of the redacted

portions of IRM § 21.1.3.3, as well as other records sought by Plaintiffs' FOIA Request;

        (3)   An order requiring prompt production of the redacted portions of IRM § 21.1.3.3,

as well as other records sought by Plaintiffs' FOIA Request, with the waiver of any fees

associated with Plaintiffs' FOIA request;

        (4)   All Plaintiffs' attorneys' fees and costs in connection with this proceeding as

provided by the FOIA fee award provision, 5 U.S.C. § 552(a)(4)(E); and

        (5)   Any and all other and further relief that this Court may deem appropriate.




                                                    Respectfully submitted,

Date:   ff-                                        s/dir
                                                    Nicholas Xanthopoulos, Esq.
                                                    MND Bar Number 392547
                                                    1726 Grand Ave, Apt 3
                                                    Saint Paul, MN 55105-1813
                                                    Phone: (702) 937-7411
                                                    xanthopoulos.foia@gmail.com
                                                    Attorney for Plaintiffs




                                              10
